 In the Matter of BRUST TOOL MFG. Co.andDIE AND TOOL MAKERSLODGE No. 113, OF THE INTERNATIONAL ASSOCIATIONOF MACHINISTS'(A. F. L.)CcNo. R-2744CERTIFICATION OF REPRESENTATIVESSeptember12, 1941On August 8, 1941, the National Labor Relations Board issued itsDecision and Direction of Election in the above-entitled proceeding?Pursuant to the Direction of Election an election by secret ballot wasconducted on August 22, 1941, under the direction and supervisionof the Regional Director for the Thirteenth Region (Chicago,Illinois).On August 23, 1941, the Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued an ElectionReport, copies of which were duly served upon the parties.No ob-jections to the conduct of the ballot or to the Election Report werefiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total ner on eligibility list____________________________101Total n:erof ballots cast______________________________99Total number of ballots challenged________________________2Total number of blank ballots_____________________________0Total number of void ballots______________________________0Total number of ballots cast for union--------------------83Total number of ballots cast against union_________________14Since the challenged ballots cannot affect the result of the election,we find it unnecessary to pass upon them.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthat Die and Tool Makers Lodge No. 113,of the International Association of Machinists, affiliated with theAmerican Federation of Labor, has been designated and selected by1 34 N.L. It. B. 24.35 N. L.R. B., No. 82.393 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDa majority of all production and maintenance employees,includingtool designers,of Brust Tool Mfg. Co., Chicago,Illinois, but exclud-ing supervisory employees,the superintendent,foremen, and officeand clerical employees, as their representative for the purposes ofcollective bargaining, and that, pursuant to the provisions of Section9 (a) of the National Labor RelatioAct, Die and Tool MakersLodge No. 113, of the International Association of Machinists,affiliatedwith the American Federation of Labor, is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.